Citation Nr: 0939776	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-21 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for degenerative joint 
and disc disease of the cervical spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1966 to January 1968, and from March 1968 to 
April 1988.  

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal of an October 2005 rating decision of the Columbia, 
South Carolina, Regional Office (the RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the Veteran's 
claims of entitlement to service connection for a cervical 
spine disability and chronic obstructive pulmonary disease.

The Veteran and his spouse presented oral testimony in 
support of his claim at a video conference hearing held at 
the RO during January 2007 before the undersigned Acting 
Veterans Law Judge sitting in Washington, D.C.

By a September 2007 action, the Board remanded the issue of 
entitlement to service connection for degenerative joint and 
disc disease of the cervical spine for further development.  
The file has been returned to the Board for consideration of 
the appeal.  Review of the file indicates that all of the 
Board's instructions in the September 2007 remand have not 
been completed, necessitating an additional remand which 
follows below.    

The issue of entitlement to service connection for 
degenerative joint and disc disease of the cervical spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.



1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


FINDING OF FACT

On January 31, 2007, the Veteran testified at a video hearing 
before the undersigned Acting Veterans Law Judge, at which 
time he indicated that he did not desire to pursue the appeal 
of service connection for COPD.  He faxed a written statement 
of withdrawal of that issue for inclusion in the record; as 
of that date, the Board had not promulgated a final decision 
on the issue presented.


CONCLUSION OF LAW

The Veteran's appeal of the issue of entitlement to service 
connection for chronic obstructive pulmonary disease has been 
withdrawn.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing.  See 38 C.F.R. 
§ 20.204(b) (2009).  When he does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

On January 31, 2007, the Veteran testified at a video hearing 
held at the RO before the undersigned Acting Veterans Law 
Judge sitting in Washington, D.C.  At that time, the Veteran 
indicated that he no longer desired to pursue his appeal of 
entitlement to service connection for COPD.  On that same 
date, he also faxed a written and signed withdrawal statement 
to the undersigned in Washington, D.C. for inclusion in the 
record.  As of that date, the Board had not yet promulgated a 
final decision on the issue presented.  Because the appellant 
has clearly expressed a desire to terminate the appeal of 
that issue, because he has done so on the record at a Board 
hearing, because his expressed desire has been reduced to 
writing in the form of a transcript, because he provided an 
additional withdrawal statement for the record, and because 
the Board had not yet promulgated a decision on the appeal, 
the legal requirements for a proper withdrawal have been 
satisfied.  38 C.F.R. § 20.204 (2009).  Accordingly, further 
action by the Board on the issue of entitlement to service 
connection for COPD is not appropriate, and the appeal will 
be dismissed.  38 U.S.C.A. § 7105(d) (West 2002).


ORDER

The appeal as to the issue of entitlement to service 
connection for chronic obstructive pulmonary disease is 
dismissed.


REMAND

2.  Entitlement to service connection for degenerative joint 
and disc disease of the cervical spine. 

In September 2007 the Board remanded the issue of entitlement 
to service connection for degenerative joint and disc disease 
of the cervical spine in order to request that the Dorn VAMC 
search for any available medical records pertaining to the 
Veteran's treatment that are dated from the one-year period 
following the Veteran's discharge from active duty (the 
period from April 1988 to April 1999).  Review of the file 
reveals that a request for treatment records for the period 
from April 1988 to April 1989 was sent to the Dorn VAMC on 
November 11, 2007.  A response with available records was 
received on November 20, 2007.  To this extent only, the 
agency of original jurisdiction (AOJ) has complied with the 
Board's remand instructions.  

The Board's additional remand instructions to the AOJ were to 
schedule the Veteran for an orthopedic examination of his 
cervical spine with a nexus opinion provided both on a direct 
service connection basis and as secondary to service-
connected traumatic arthritis of the lumbar spine.  The 
claims folder was to be provided to the examiner for review, 
and the Veteran was to be given adequate notice of the date 
and place of the examination.  Copies of all notifications 
with address where the notice was sent were to be associated 
with the claims folder.  The Veteran was to be advised that 
his failure to report for a scheduled VA examination without 
good cause shown may have adverse effects on his claim.  The 
Veteran's claim was then to be readjudicated by the agency of 
original jurisdiction. 

Review of the record indicates that the AOJ concluded that 
the Veteran did not report for an examination scheduled for 
March 16, 2009.  However, the copies of notices relating to 
the scheduled examination do not support that conclusion.  
The AOJ sent the Veteran a letter dated February 23, 2009 
notifying him that an examination would be scheduled and the 
consequences if he failed to report for good cause.  The AOJ 
sent a request for the examination to the Dorn VAMC dated 
February 23, 2009.  On March 24, 2009, the Dorn VAMC faxed 
copies of its two notice letters to the AOJ for association 
with the file.  However, the two letters (which appear to 
have been sent to the Veteran's correct address because they 
were apparently not returned as undeliverable) are undated 
and bear no letterhead.  The first undated letter notified 
the Veteran that an orthopedic examination was scheduled for 
March 16, 2009 at 12:30 P.M.  The second undated letter 
notified the Veteran that the March 16, 2009, examination had 
been cancelled.  There is nothing in the file to indicate 
that the Veteran did not report for the examination, or that 
he may have contacted the AOJ and cancelled the examination.  
Lack of dates on the letters also makes interpretation of the 
adequacy of the notice impossible.  

Thus, the Board's remand instructions have not been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

Therefore, another remand is necessary in order to ensure 
that the Veteran receives adequate notice of an orthopedic 
examination, and that, if he does not report for the 
scheduled examination, or cancels it himself, such 
circumstances are adequately documented for the record.  
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
VA orthopedic examination of his cervical 
spine.  The claims folder should be made 
available for review by the examiner in 
connection with this examination.  All 
tests deemed appropriate by the examiner 
should be undertaken.  The examiner 
should assess the current severity of the 
Veteran's degenerative joint and disc 
disease of the cervical spine.  The 
examiner should be requested to render an 
opinion as to the following questions:

(a.)  Based on the objective clinical 
findings obtained on examination, is at 
least as likely as not (i.e., is there a 
probability of 50 percent or greater) 
that the degenerative joint and disc 
disease of the Veteran's cervical spine 
is due to, or the result of an injury to 
the cervical spine as described by the 
Veteran in the testimony given at his 
hearing in January 2007, or is otherwise 
consistent with residuals of an injury 
that occurred approximately 40 years 
earlier?

(b.)  Based on the objective clinical 
findings obtained on examination, is at 
least as likely as not (i.e., is there a 
probability of 50 percent or greater) 
that the degenerative joint and disc 
disease of the Veteran's cervical spine 
is secondarily related to his service-
connected traumatic arthritis of the 
lumbar spine?

The examiner should provide a complete 
rationale for all conclusions reached.  
If the examiner is unable to present an 
opinion without resorting to speculation, 
the examiner should so state in the 
report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, and a date 
when it was sent, must be associated with 
the claims folder.  The envelopes for any 
returned notice must be retained for the 
file.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  If 
the Veteran does not report for the 
examination, or if he cancels the 
examination and does not reschedule, all 
appropriate circumstances must be 
documented for the record.  

3.  Thereafter, the AOJ should 
readjudicate the claim of entitlement to 
service connection for a cervical spine 
disability.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered. The 
Veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BERNARD T. DOMINH
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


